      Case 2:17-cv-00152-GMS Document 540 Filed 05/28/21 Page 1 of 3



 1   Kathleen L. Wieneke, Bar #011139
     Christina Retts, Bar #023798
 2   WIENEKE LAW GROUP PLC
     1095 West Rio Salado Parkway, Suite 209
 3   Tempe, AZ 85281
     Telephone: (602) 715-1868
 4   Fax: (602) 455-1109
     Email: kwieneke@wienekelawgroup.com
 5   Email: cretts@wienekelawgroup.com
 6   Attorneys for Defendants City of Mesa, Brian
     Elmore, Christopher Doane and Bryan
 7   Cochran
 8                           UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF ARIZONA
10   Laney Sweet, an individual, et al.,                   NO. 2:17-cv-00152-GMS
                                                           LEAD CASE
11                                           Plaintiffs,
                                                           CONSOLIDATED WITH:
12                 v.                                      NO. 2:17-cv-00715-GMS
13   City of Mesa, et al.,                                 NOTICE OF SETTLEMENT OF
                                                           SHAVER PLAINTIFFS ONLY
14                                         Defendants.
15
     Grady Shaver, et al.,
16
                                             Plaintiffs,
17
                   v.
18
     City of Mesa, et al.,
19
                                           Defendants.
20
21          Defendants City of Mesa—on behalf of all named Defendants including Brian
22   Elmore, Christopher Doane, Richard Gomez, Bryan Cochran, Mitchell Brailsford, Charles
23   Langley (“Defendants”)—hereby provide notice to the Court and all interested parties that
24   the above captioned matter has settled as to Plaintiffs Grady and Norma Shavers’ claims
25   only. A Stipulation and Order for Dismissal with Prejudice will be forthcoming.
26
27
28
     Case 2:17-cv-00152-GMS Document 540 Filed 05/28/21 Page 2 of 3



 1       DATED this 28th day of May 2021.
 2
                                        WIENEKE LAW GROUP, PLC
 3
                                 By:    /s/ Christina Retts
 4                                      Kathleen L. Wieneke
 5                                      Christina Retts
                                        1095 West Rio Salado Parkway, Suite 209
 6                                      Tempe, Arizona 85281
                                        Attorneys for Defendants City of Mesa, Brian
 7
                                        Elmore, Christopher Doane and Bryan Cochran
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            2
      Case 2:17-cv-00152-GMS Document 540 Filed 05/28/21 Page 3 of 3



 1                              CERTIFICATE OF SERVICE
 2         I hereby certify that on May 28, 2021, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
     Notice of Electronic Filing to the following CM/ECF registrants:
 4
 5   William August Richards      Brichards@rmazlaw.com
     Shayna Gabrielle Stuart      SStuart@rmazlaw.com
 6
     Mark John Geragos            mark@geragos.com
 7   Benjamin Meiselas            ben@geragos.com
 8
     Grant Woods                  grant.woods@gknet.com
 9
     John T. Masterson            jmasterson@jshfirm.com
10
     Joseph J. Popolizio          jpopolizio@jshfirm.com
11
     Daniel J O'Connor            caseadmin@occlaw.com
12   Karen Stillwell              Karen.Stillwell@occlaw.com
13
     Mark D Zukowski              mzukowski@jshfirm.com
14   David Calvin Potts           dpotts@jshfirm.com
     Jonathan Barnes              jbarnes@jshfirm.com
15
16   James J Belanger:            jjb@jbelangerlaw.com,
17   Spencer Garrett Scharff      scharff@scharffplc.com
18
     Sven Kortne Budge            sbudge@budgelawfirm.com
19
           I hereby certify that on this same date, I served the attached document by U.S.
20
     Mail, postage prepaid, on the following, who is not a registered participant of the
21   CM/ECF System: N/A.
22                                   By:    /s/ Mica Mahler
23
24
25
26
27
28
                                               3
